DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28, 30, 31, 32, 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera (5,881,396) in view of Antunez (7,155,751).
	Rivera discloses a chemical dispensing system for a toilet comprising: a container 34 configured to contain a chemical compound 38; an inlet line 60 that fluidly connects a fill valve of the toilet and an inlet 62 of the container 34; a valve assembly 54 configured to control a flow of water into the container 34 from the inlet line and the fill valve, wherein the chemical compound mixes with water in the container 34 to form a cleaning compound 38; and an outlet line 82 that fluidly connects the container 34 to an overflow valve of the toilet to provide the cleaning compound to the toilet. River does not disclose the water outlet line 82 connected to a flush valve. Attention is directed to Antunez which teaches a toilet tank comprising a water outlet line 27 connected to a flush valve  31. Therefore, it would have been obvious to one of skill in the art to replace the flush valve of Rivera with the flush valve as taught by Antunez for connecting the water outlet line to a flush valve.
	Regarding claim 22, the chemical dispensing system further comprises: a reservoir 36 defined by the container by a plurality of walls and a bottom, wherein the reservoir 36 comprises an open top.
	Regarding claims 23 and 35, the valve assembly 54 includes a plurality of settings associated with the flow of water into the container (Figs. 6 and 7).
	Regarding claims 24 and 36, the plurality of settings includes a first setting for a first concentration of the cleaning compound and a second setting for a second concentration of the cleaning compound (Fig. 7).
	Regarding claims 25 and 37, the chemical dispensing system further comprises: a multi-position control coupled to the valve assembly 54 and configured to select one of the plurality of settings.  
	Regarding claim 26, the multi-position control includes a knob 59.
	Regarding claims 27 and 38, the chemical dispensing system further comprises: at least one indicator 57 configured to inform a user of the selected one of the plurality of settings (Fig. 7).
	Regarding claims 28 and 39, the at least one indicator indicates a concentration of the cleaning compound (Fig. 7).
	Regarding claim 29,  the cleaning compound is configured to reduce scale in the toilet.
	Regarding claims 30 and 40, a diffusing tube 70 includes at least one opening configured to diffuse the flow of water into the container to mix with the chemical compound.
	Regarding claim 31, the chemical compound includes at least one pellet, at least one tablet, at least one disc, or at least one puck (col. 6, lines 8).
	Regarding claim 34, the toilet further comprises a flush handle 28 coupled to the flush valve.
	Regarding claim 35, the valve assembly 54 includes a plurality of settings associated with the flow of water into the container.
Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera (5,881,396) in view of Antunez (7,155,751) as described above and further in view of Burt (8,925,119).
	Rivera does not specifically disclose the cleaning compound is configured to reduce scale in the toilet. Attention is directed to Burt which teaches a chemical dispensing system for a toilet comprising an anti-scale compound 40 (col. 1, lines 20+). Therefore, it would be obvious to one of skill in the art to employ an anti-scale compound with Rivera system in view of the teaching of Burt to reduce the scale build-up.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Belliard et al. disclose a chemical dispensing system comprising valve assembly 18 configured to control the flow of water into a chemical compound container 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUYEN D. LE
Primary Examiner
Art Unit 3754



/HUYEN D LE/Primary Examiner, Art Unit 3754